Citation Nr: 0519785	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for shell fragment wound 
scars of the back. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 until 
May 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the VA Regional Office (RO) in Buffalo, 
New York that, among other things, denied service connection 
for residuals of shell fragment wounds of the back.  

The case was remanded for further development by decisions of 
the Board dated in May 2003 and September 2004.  


FINDINGS OF FACT

Current residuals of a shell fragment wound of the back have 
not been demonstrated.


CONCLUSION OF LAW

Shell fragment wound scars were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the June 2000 statement of the case, and the March 2002, 
April 2002, November 2003 and February 2005 supplemental 
statements of the case, the veteran and representative have 
been notified of the law and regulations governing 
entitlement to the benefits sought and informed of the ways 
in which the current evidence failed to substantiate the 
claims.  These discussions served to inform him of the 
evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the veteran dated in September 2001 and April 
2002, the RO informed him of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence the 
appellant could provide in support of the claims, and what 
evidence VA would try to obtain on his behalf.  The April 
2002 letter told him that he could tell VA what information 
or evidence he wanted the department to obtain for him, and 
he could assist in the development of his claim by sending 
the evidence himself.  This discussion served to inform him 
to submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and, indeed, that VA could satisfy VCAA notice requirements 
by ensuring that the proper notice was ultimately provided 
after the initial adverse decision on the claim.  Id, at 120, 
122-4.

The Court subsequently reiterated this holding, and held that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made the required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for VA examinations, 
most recently in December 2004.  See 38 U.S.C.A. § 5103A(d).  
All known clinical records identified by the veteran have 
been retrieved and associated with the claims folder.  The 
case was remanded for further development in May 2003 and 
September 2004.  Under these circumstances, the Board finds 
that further assistance would have no reasonable possibility 
of substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claim is are ready to be 
considered on the merits.

Pertinent Law and Regulations

In general, service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  38 U.S.C.A. § 1110; Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service or aggravated by 
service.  38 C.F.R. §§ 3.303(d), 3.306 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996). 

Under section 1154(b) competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required before service connection will 
be granted.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  

Factual Background

Documentation of record indicates that the veteran's service 
records might have been destroyed in a fire at the National 
Personnel Records Center.  It is shown, however, that a few 
clinic notes are available, including one that shows that he 
was treated for a shrapnel wound of the groin in a field 
hospital in Belgium in 1944.  A service discharge examination 
report is not of record.

The veteran filed a claim that was received in March 1947 for 
service connection for disabilities that included shrapnel 
wounds of the groin.  No reference to shrapnel wounds 
affecting the back was recorded.  

The veteran was afforded a VA examination in October 1947 
whereupon shrapnel wound to the groin area was noted.  On 
physical examination, he was observed to have a small 1/2 scar 
at the shaft of the penis.  No other shell fragment wounds 
were reported or noted.  

The veteran filed a claim in December 1999 for disabilities 
that included shrapnel wound residuals of the upper back.  
Extensive VA outpatient records dated between 2000 and 2002 
reflect that on one occasion in September 2001, he had a skin 
check and was observed to have seborrheic keratosis times 
three on the left mid back as well as other areas, that had 
been treated with liquid nitrogen. 

On VA examination for psychiatric purposes in May 2002, the 
veteran referred to having received a shrapnel wound to the 
lower back or groin when he participated in a tank attack 
while stationed in France during WWII.  On VA general medical 
examination in March 2003, he related history to the effect 
that he received shrapnel wounds to the upper back in 
service.  Following examination, no diagnosis pertaining to 
scarring was rendered on that occasion.

The veteran underwent a VA general medical examination in 
December 2004.  He reported that in 1945, he was shot, and 
shrapnel entered his low back on the left side.  He reported 
that he was taken to a field hospital where the wound was 
cleaned and the shrapnel was removed.  

Current examination of the back disclosed "barely 
discernible" scars, one of which started at the level of the 
spinous process of the fourth lumbar vertebra and 2 1/2 inches 
to the left side.  It was 3/4 of an inch long and 1/8 inch 
thick.  Another scar commenced three inches above the left 
iliac crest, proceeded parallel to the inguinal ligament 
medially for about four inches and was 1/8 inch at its widest 
point.  The scars were stable, superficial, not painful on 
examination, not adherent to the underlying tissue, and did 
not cause limitation of motion of the body part affected.  It 
was reported that they were the same color as the surrounding 
skin and without inflammation, edema or keloid formation.  
Following examination, a diagnosis of residuals of shell 
fragments with scars was rendered.  The examiner commented, 
however, that there were no residuals of shell fragment 
wounds on the veteran's back at that time.  

Legal Analysis

Although the service medical records do not document a shell 
fragment wound to the back, he clearly participated in 
combat, and his injury is consistent with the circumstances 
of such service.  Accordingly, the in-service incurrence of 
the shell fragment wound is presumed.  38 U.S.C.A. § 1154(b).

The inquiry does not end there, however.  Service connection 
requires a showing of current disability, and a link between 
the current disability and service.

The VA examinations provide competent evidence linking faint 
scars to the shell fragment wound in service.  To qualify as 
a current disability scars must be present to a compensable 
degree.  Cross v. Brown, 9 Vet App 18 (1996).  The veteran's 
scars have been consistently described as faint and 
asymptomatic.  They do not meet any of the criteria for a 
compensable disability.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2004).

The December 2004 examination shows that no residuals of the 
shell fragment wound of the back could otherwise be 
identified.  A careful reading of the veteran's contentions, 
also fails to reveal any report of current residuals from the 
shell fragment wound.  Therefore, the Board must conclude 
that the weight of the evidence is against a finding of 
current disability from the shell fragment wound of the back 
in service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for shell fragment wound scars of the back 
is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


